(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY.) CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED WITH BRACKETS. EXHIBIT Master Lease Agreement Wal-Mart Stores East, LP, individually and only as to Stores (as defined in Section 1.1K of this Master Lease) owned, leased, or operated in AL, CT, DC, DE, FL, GA, IN, KY, ME, MD, MA, MI, MS, MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC, TN, VT, VA, WI, WV; Wal-Mart Stores, Inc., individually and only asto Stores owned or leased in AK, AR, AZ, CA, CO, HI, ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD, UT, WA, WY; Wal-Mart Louisiana, LLC, individually and only asto Stores owned or leased in Louisiana; and Wal-Mart Stores Texas, LP, individually and only asto Stores owned or leased in Texas (each referred to as “Landlord” for purposes of this Master Lease Agreement as it applies to the Store) and Portrait Corporation of America, Inc. (“Tenant”) enter into this Master Lease Agreement effective the 8th day of. Whereas, Landlord operates discount retail stores nationwide; Whereas, Tenant operatesoffering(described more fully in Appendix-1) and desires to lease space within one or more Stores from which to operate such; and Whereas, Landlord desires to lease space in one or more of its Stores to Tenant, so Tenant may operate suchin the Store. Now, therefore, in consideration of the mutual promises and premises set forth above and below, the receipt and sufficiency of which the parties hereby acknowledge, the parties hereby agree as follows: Article I General Provisions 1.1Definitions. A. “Attachment A” means an attachment to this Master Lease Agreement, incorporated into this Master Lease Agreement when fully signed by Tenant and by the particular Landlord with authority to lease the property identified in the applicable Attachment A, that identifies the Store in which the Leased Premises is located; the anticipated Delivery Window, as defined in Section 1.1F, below; the anticipated Delivery Date, as defined in Section 1.1E, below; the anticipated Rent Commencement Date, as defined in Section 4.1, below; and the Extension, as described in the applicable Attachment A. B. “Appendix-1” means an appendix to this Master Lease Agreement, incorporated into this Master Lease Agreement when fully signed by Tenant and Landlord, which provides obligations of Landlord and Tenant specific to Tenant’s Permitted Uses (as designated in Appendix-1) contemplated by Landlord and Tenant at the time this Master Lease Agreement was entered into. C. “Commencement Notice” means an attachment to this Master Lease Agreement, incorporated into this Master Lease Agreement at the time of delivery by Landlord of the Commencement Notice to Tenant in accordance with Section, below, which identifies the actual Rent Commencement Date and the actual Delivery Date, as each term is defined below. 1 D. “Common Area” means the public access areas of the Store and surrounding land leased or owned by Landlord on which the Store is located including, but not limited to, the parking areas, driveways, sidewalks, entrances, and exits in the Store and between the Store and the Leased Premises. E. “Delivery Date” means the date on which Landlord delivers possession of the applicable Leased Premises to Tenant. F. “Delivery Window” means the span of time in which Landlord may deliver possession of the Leased Premises to Tenant. G. “Due Date” means the first (1st) calendar day of each month, unless this day falls on New Year’s Day, Memorial Day, Independence Day (US), Labor Day, Thanksgiving, or Christmas, in which case the Due Date means the following business day. H. “Leased Premises” means the area of a Store leased to the Tenant by Landlord subject to the terms and conditions of this Agreement. I. “Master Lease” means this Master Lease Agreement and any amendment, appendix, attachment, and exhibit attached to and incorporated into this Master Lease Agreement. J. “Rent” means the Base Rent defined in Section 4.2, below, and described in the applicable Attachment A, plus any additional or other rent, interest, tax, or other sum this Master Lease obligates Tenant to pay Landlord. K. “Store” or “Stores” means the “Wal-Mart” retail store operated by Landlord. L. “Sublessee” means the franchisee, licensee, concessionaire, or other party, of Tenant which, pursuant to a separate agreement between it and Tenant, is operating the Leased Premises as part of a marketing plan or system prescribed by Tenant that is substantially associated with Tenant’s trademark, service mark, trade name, logotype, advertising, or other commercial symbol designated by Tenant and is subject to the terms and conditions of this Master Lease. M. “White Box” means the interior condition of the Leased Premises with sprinklers, sheetrock walls, ceiling grid, HVAC installed, 100 amp service to the Leased Premises, security gate, acoustic ceiling tile, lighting and electrical outlets, and access to water and sewer. 1.2 Landlord’s Entry into the Agreement. A.
